DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS), dated 02/26/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. Please refer to the signed copies of the PTO-1449 forms attached herewith.  
Response to applicants filed IDS
The cited references in the IDS, filed on 02/26/2021, do not affect the allowability of the application, Notice of Allowance mailed on 11/27/2020, for the reasons given below. 
The cited US 2020/0377463 A1 filed the provisional on 05/28/2019, whereas instant application filed on 05/18/2018 and claims benefit to the following:

    PNG
    media_image1.png
    128
    385
    media_image1.png
    Greyscale
. At least based on the filing dates or later filing date, it is not a prior art. 
The cited Smith et al as NPL document, it is an Organic text book on reaction mechanisms and it simply shows Description and the Table of Contents of book. 
The cited Wang et al, describes the applications of nitrile in drug design. It does not disclose any compounds or teach structurally similar compounds, which read applicants claimed compounds.  
Based on the above claims 1-2, 5-6, 8, 10-11, 17, 20-21, 26, 33, 39-42, 44, 48, 50 and 55 are remain allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658